Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
3.	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwashita et al. (United States Patent Publication No. US 2016/0246174 A1), hereinafter Iwashita.
5.	Regarding Claims 1-5, Iwashita teaches (Paragraphs [0026-0033]) a resin which exhibits changed solubility in a developing solution by the action of acid. Iwashita teaches (Paragraphs [0063-0071]) an acid generator which generates acid by exposure. Iwashita teaches (Paragraphs [0052-0062]) an additive. Iwashita teaches (Paragraphs [0072-0074]) a solvent. Iwashita teaches (Paragraphs [0052-0062]) the additive includes a compound having at least one polar group selected from the group consisting of a hydroxy group, an amino group, a mercapto group, a carboxy group and a sulfonic acid group. Iwashita teaches (Paragraphs [0052-0062 and 0072-0074]) the amount of the additive relative to 100 parts by weight of the solvent is 5 to 30 parts by weight. Therein Iwashita teaches 20 to 70 parts by mass of the additive relative to the resin, which itself has a mass of 30 to 60 parts by mass compared to the solids and the solvent 30 to 200 parts by mass compared to the solids. Thus, for example, if the additive was 70 parts relative to the resin, which itself was 50 parts relative to the solids, then the additive would be 35 parts relative to the solids. While the solvent could be 150 parts relative to the solids. Thus, the additive in said example would be 23.3 parts of the additive by weight relative to 100 parts by weight of the solvent. Iwashita teaches (Paragraphs [0099]) the composition forms a thick film photoresist layer having a film thickness of 10 to 100 pm. Iwashita teaches (Paragraphs [0052-0055 and 0061]) the compound having at least one polar group is a compound having at least one hydroxy group. Iwashita teaches (Paragraphs [0052-0062]) the compound having at least one hydroxy group is represented by the formula (1) of the present application. Iwashita teaches (Paragraphs [0061]) in formula (1) of the present application, the moiety denoted by “p” has a value of 3, therein glycerol taught by Iwashita reads on formula (1).
6.	Regarding Claims 7, Iwashita teaches (Paragraphs [0100-0110]) using the photoresist composition to form a thick film photoresist layer on a substrate. Iwashita teaches (Paragraphs [0100-0110]) exposing the thick film photoresist layer. Iwashita teaches (Paragraphs [0100-0110]) developing the thick film photoresist layer to form a thick film photoresist pattern.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
8.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Iwashita et al. (United States Patent Publication No. US 2016/0246174 A1), hereinafter Iwashita, and in view of Mochizuki et al. (United States Patent Publication No. US 2018/0017865 A1), hereinafter Mochizuki.
10.	Regarding Claim 6, Iwashita teaches all limitations of Claim 1 of the present application above. However, Iwashita fails to explicitly teach an acid diffusion control agent.
11.	Mochizuki teaches (Paragraphs [0228-0291]) an acid diffusion control agent. Mochizuki teaches (Paragraphs [0228-0291]) the acid diffusion control agent performs a role of controlling a diffusion phenomenon of an acid in a coated film.
12.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Iwashita to incorporate the teachings of Mochizuki to comprise an acid diffusion control agent. Doing so would allow the controlling a diffusion phenomenon of an acid in a coated film, as recognized by Mochizuki.

Conclusion
13.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
14.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
15.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/R.D.C./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        10/04/2022